Title: From Thomas Jefferson to Noah Webster, 25 February 1806
From: Jefferson, Thomas
To: Webster, Noah


                        
                            Washington Feb. 25. 06.
                        
                        Th: Jefferson presents his compliments to Mr. Webster & his thanks for the book he has been so kind as to
                            send him. his occupations permit him to read little but what relates to them: but he will avail himself of the earliest
                            opportunity of examining this volume. it is in a branch of science to which he has never paid more than ordinary
                            attention, & therefore is not qualified to judge between those learned in it. respecting however the services of those
                            who endeavor to instruct the public in it, he has every disposition to render justice to the present work as far as he
                            shall have an opportunity of doing it.
                    